Case 5:20-cv-00139-AS Document 20 Filed 01/25/21 Page 1 of 15 Page ID #:899



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                 CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10

11   LISA B.1,                              Case No. EDCV 20-139-AS
12                        Plaintiff,
                                            MEMORANDUM OPINION
13            v.
14   ANDREW M. SAUL, Commissioner
     of Social Security,
15
                          Defendant.
16

17

18        For the reasons discussed below, IT IS HEREBY ORDERED that,

19   pursuant to Sentence Four of 42 U.S.C. § 405(g), the Commissioner’s
20
     decision is affirmed.
21

22

23

24

25        1    Plaintiff’s name is partially redacted in accordance with
26   Federal Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation
     of the Committee on Court Administration and Case Management of
27   the Judicial Conference of the United States.

28
Case 5:20-cv-00139-AS Document 20 Filed 01/25/21 Page 2 of 15 Page ID #:900



 1                                       Proceedings
 2
            On January 16, 2020, Plaintiff filed a Complaint seeking
 3
     review of the denial of her applications for a period of disability
 4
     and disability insurance benefits (“DIB”) and supplemental security
 5
     income     (“SSI”)     by     the     Commissioner      of   Social     Security
 6

 7   (“Commissioner”).         (Dkt. No. 1).        The parties have consented to

 8   proceed before the undersigned United States Magistrate Judge.

 9   (Dkt. Nos. 11, 12, 13).             On June 17, 2020, Defendant filed an
10   Answer along with the Administrative Record (“AR”).                   (Dkt. Nos.
11
     15, 16).    The parties filed a Joint Stipulation (“Joint Stip.”) on
12
     October     21,   2020,     setting    forth    their   respective     positions
13
     regarding Plaintiff’s claims.          (Dkt. No. 19).
14

15          The Court has taken this matter under submission without oral
16   argument.    See C.D. Cal. C. R. 7-15.
17

18              BACKGROUND AND SUMMARY OF ADMINISTRATIVE DECISION
19

20          On October 12, 2016, Plaintiff filed applications for DIB and
21   SSI, alleging a disability onset date of March 10, 2013.                (AR 307-
22   19).     The Commissioner denied Plaintiff’s application initially
23   and on reconsideration.             (AR 225-42).        On December 3, 2018,
24   Plaintiff, represented by counsel, testified at a hearing before
25   Administrative Law Judge (“ALJ”) Joel Tracy.                 (AR 128-60).    The
26   ALJ also heard testimony from Sandra M. Fioretti, a vocational
27   expert (“VE”).       (AR 151-58).      On January 30, 2019, the ALJ issued
28   a decision denying Plaintiff’s application.              (AR 97-113).

                                              2
Case 5:20-cv-00139-AS Document 20 Filed 01/25/21 Page 3 of 15 Page ID #:901



 1          Applying the five-step sequential process, the ALJ found at
 2   step one that Plaintiff has not engaged in substantial gainful
 3   activity since March 10, 2013, the alleged onset date.                      (AR 103).
 4   At step two, the ALJ found that Plaintiff had the following severe
 5   impairments:     bilateral        hip    osteoarthritis,         diabetes   mellitus,
 6   chronic pain syndrome, discopathy of the cervical spine status-
 7   post C4-C7 anterior cervical discectomy and fusion, degenerative
 8   disc       disease     of   the      lumbar        spine,       bilateral    shoulder
 9   osteoarthritis,        bilateral        lateral     epicondylitis,      seropositive
10   rheumatoid arthritis, asthma, polyarticular arthritis, status-post
11   bilateral carpal tunnel syndrome, left trigger thumb, and status-
12   post right shoulder arthroscopy.2               (Id.).        At step three, the ALJ
13   determined      that    Plaintiff        does     not    have    an   impairment     or
14   combination     of     impairments       that     meet   or    medically    equal   the
15   severity of any of the listings enumerated in the regulations.3
16   (AR 106).
17

18

19
            2  The ALJ found that Plaintiff’s obesity, hypertension,
20   dyslipidemia, Hashimoto’s thyroiditis, gastroesophageal reflux
     disease (“GERD”), status-post gallbladder removal, ovarian cyst,
21   status-post gastric sleeve and cholecystectomy, and depressive
22   disorder did not significantly limit her ability to perform basic
     work activities and therefore were nonsevere. (AR 103-05). The
23   ALJ also found that there was a lack of objective medical evidence
     to substantiate the existence of Plaintiff’s fibromyalgia as a
24   medically determinable impairment. (AR 106).
25          3  Specifically, the ALJ considered whether Plaintiff meets
     the criteria of Listing 1.02 (major dysfunction of a joint(s)),
26   1.04 (disorders of the spine), 3.03 (asthma), and 14.09
27   (inflammatory arthritis).    (AR 106).    The ALJ also considered
     Plaintiff’s diabetes mellitus under a variety of listings for other
28   body systems. (Id.).


                                                 3
Case 5:20-cv-00139-AS Document 20 Filed 01/25/21 Page 4 of 15 Page ID #:902



 1        The ALJ then assessed Plaintiff’s residual functional capacity
 2   (“RFC”)4    and    concluded    that     she    has    the    capacity    to    perform
 3   sedentary    work,     as    defined     in     20    C.F.R.     § 404.1567(a)        and
 4   416.967(a),5 with the following exceptions:
 5

 6        [Plaintiff] can frequently handle, finger, push, and pull
 7        below        shoulder     level     with        the     bilateral     upper
 8        extremities.            [Plaintiff]        can     occasionally       reach
 9        overhead        with    the       bilateral       upper        extremities.
10        [Plaintiff]       can     occasionally      crouch,        kneel,    stoop,
11        crawl, balance, and climb ramps and stairs.                     [Plaintiff]
12        can     never     climb     ladders,        ropes,       and     scaffolds.
13        [Plaintiff]       can     occasionally          tolerate       exposure     to
14        pulmonary irritants, such as dusts, odors, fumes, and
15        chemicals.        [Plaintiff]       must    avoid       unprotected       high
16        places and heavy machinery with unprotected moving parts.
17

18   (AR 107).
19

20        At step four, the ALJ found that Plaintiff is capable of
21   performing her past relevant work as a legal secretary.                        (AR 111).
22        4    A Residual Functional Capacity (“RFC”) is what a claimant
23   can still do despite existing exertional and nonexertional
     limitations. See 20 C.F.R. § 404.1545(a)(1).
24
          5    “Sedentary work involves lifting no more than 10 pounds
25   at a time and occasionally lifting or carrying articles like docket
     files, ledgers, and small tools.      Although a sedentary job is
26   defined as one which involves sitting, a certain amount of walking
27   and standing is often necessary in carrying out job duties. Jobs
     are sedentary if walking and standing are required occasionally
28   and other sedentary criteria are met.” 20 C.F.R. § 416.967(a).


                                               4
Case 5:20-cv-00139-AS Document 20 Filed 01/25/21 Page 5 of 15 Page ID #:903



 1   Alternatively, based on Plaintiff’s RFC, age, education, work
 2   experience, and the VE’s testimony, the ALJ determined at step five
 3   that there are jobs that exist in significant numbers in the
 4   national economy that Plaintiff can perform, including charge
 5   account    clerk,     addresser,       and   final   assembler.         (AR    112-13).
 6   Accordingly, the ALJ found that Plaintiff has not been under a
 7   disability, as defined in the Social Security Act, from March 10,
 8   2013, the alleged onset date, through the date of the decision.
 9   (AR 113).
10

11         Plaintiff       submitted    additional        evidence     to     the    Appeals
12   Council.    (AR 16-96).         On November 22, 2019, the Appeals Council
13   denied Plaintiff’s request for review.                   (AR 1-6).      Plaintiff now
14   seeks judicial review of the ALJ’s decision, which stands as the
15   final decision of the Commissioner.               42 U.S.C. §§ 405(g), 1383(c).
16

17                                   STANDARD OF REVIEW
18

19         This Court reviews the Administration’s decision to determine
20   if it is free of legal error and supported by substantial evidence.
21   See   Brewes     v.   Comm’r,    682    F.3d     1157,    1161   (9th    Cir.    2012).
22   “Substantial evidence” is more than a mere scintilla, but less than
23   a preponderance.       Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir.
24   2014).      To   determine      whether      substantial     evidence     supports   a
25   finding, “a court must consider the record as a whole, weighing
26   both evidence that supports and evidence that detracts from the
27   [Commissioner’s] conclusion.” Aukland v. Massanari, 257 F.3d 1033,
28   1035 (9th Cir. 2001) (internal quotation omitted).                      As a result,

                                                  5
Case 5:20-cv-00139-AS Document 20 Filed 01/25/21 Page 6 of 15 Page ID #:904



 1   “[i]f the evidence can support either affirming or reversing the
 2   ALJ’s conclusion, [a court] may not substitute [its] judgment for
 3   that of the ALJ.”     Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882
 4   (9th Cir. 2006).
 5

 6                                   DISCUSSION
 7

 8        Plaintiff claims that the ALJ failed to properly consider the
 9   opinion of treating physician Dr. Michael Harris.          (Joint Stip. at
10   4-12, 16-18).    After consideration of the parties’ arguments and
11   the record as a whole, the Court finds that the ALJ did not err.
12

13   A.   Legal Standard for ALJ’s Assessment of Medical Opinions
14

15        An ALJ must take into account all medical opinions of record.
16   20 C.F.R. § 404.1527(b).6         “Generally, a treating physician’s
17   opinion carries more weight than an examining physician’s, and an
18   examining physician’s opinion carries more weight than a reviewing
19   physician’s.”    Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir.
20   2001); see also Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir.
21   1995).    The medical opinion of a treating physician is given
22
          6    Since Plaintiff filed her applications before March 27,
23
     2017, 20 C.F.R. § 404.1527 applies. For an application filed on
24   or after March 27, 2017, 20 C.F.R. § 404.1520c would apply. 20
     C.F.R. § 404.1520c changed how the Social Security Administration
25   considers medical opinions and prior administrative medical
     findings, eliminated the use of the term “treating source,” and
26   eliminated deference to treating source medical opinions. See 20
27   C.F.R. § 404.1520c(a); Danny L. R. v. Saul, 2020 WL 264583, at *3
     n.5 (C.D. Cal. Jan. 17, 2020); see also 81 Fed. Reg. 62560, at
28   62573-74 (Sept. 9, 2016).


                                          6
Case 5:20-cv-00139-AS Document 20 Filed 01/25/21 Page 7 of 15 Page ID #:905



 1   “controlling weight” so long as it “is well-supported by medically
 2   acceptable clinical and laboratory diagnostic techniques and is
 3   not   inconsistent        with    the    other         substantial     evidence        in   [the
 4   claimant’s] case record.”               20 C.F.R. § 404.1527(c)(2).                    “When a
 5   treating     doctor’s       opinion     is    not       controlling,        it   is   weighted
 6   according        to   factors     such       as       the   length     of    the      treatment
 7   relationship and the frequency of examination, the nature and
 8   extent      of    the     treatment         relationship,         supportability,            and
 9   consistency of the record.”                  Revels v. Berryhill, 874 F.3d 648,
10   654 (9th Cir. 2017); see also 20 C.F.R. § 404.1527(c)(2)-(6).
11

12          If   a     treating       or     examining           doctor’s    opinion        is    not
13   contradicted by another doctor, the ALJ can reject the opinion only
14   for “clear and convincing reasons.”                     Carmickle v. Comm’r, SSA, 533
15   F.3d 1155, 1164 (9th Cir. 2008); Lester, 81 F.3d at 830.                                If the
16   treating or examining doctor’s opinion is contradicted by another
17   doctor, the ALJ must provide “specific and legitimate reasons” that
18   are supported by substantial evidence in the record for rejecting
19   the opinion.          Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007);
20   Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998).                                 “The ALJ
21   can meet this burden by setting out a detailed and thorough summary
22   of    the   facts     and   conflicting           clinical      evidence,        stating    his
23   interpretation          thereof,      and     making         findings.”          Trevizo      v.
24   Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (citation omitted).
25

26

27

28

                                                       7
Case 5:20-cv-00139-AS Document 20 Filed 01/25/21 Page 8 of 15 Page ID #:906



 1   B.      ALJ’s Assessment of Dr. Harris’ Opinion
 2

 3           1.     Dr. Harris’ Opinion
 4

 5           Dr. Michael Harris, a physician at Cedars Sinai Medical Group,
 6   was reportedly Plaintiff’s primary care physician for 20 years,
 7   but Plaintiff testified that she stopped receiving care from Dr.
 8   Harris during a period of time when she moved.                    (AR 158-59).
 9   Plaintiff’s medical record reflects treatment from Dr. Harris in
10   2013, as well as consistently from 2017 through 2019. (See AR 634,
11   637, 644, 672, 680, 687).
12

13           On November 30, 2018, Dr. Harris completed a medical source
14   statement via a check-box form.            He opined that Plaintiff could
15   lift less than 10 pounds both on an occasional and frequent basis.
16   (AR 822).        He found that she could sit, stand, and walk for a
17   maximum of two hours during an eight-hour workday, and she could
18   only sit or stand for 15 minutes before needing to change positions.
19   (Id.).       Every 20 minutes, she must walk around for 10 minutes.        (AR
20   823).        She needs the opportunity to shift at will from sitting to
21   standing or walking, and she will sometimes need to lie down at
22   unpredictable intervals during a work shift.           (Id.).
23

24           Dr. Harris further opined that Plaintiff could twist, stoop
25   (bend), crouch, climb stairs, and climb ladders only occasionally,
26   which was defined on the form as “very little or up to one-third
27   of   an      eight   hour   day.”   (Id.).    He   found   that    Plaintiff’s
28   impairments affected her ability to reach (including overhead),

                                            8
Case 5:20-cv-00139-AS Document 20 Filed 01/25/21 Page 9 of 15 Page ID #:907



 1   handle, finger, feel, and push and pull.           (Id.).   He further found
 2   that her impairments required limits on kneeling and crawling.              (AR
 3   824).        With regards to environmental restrictions, he opined that
 4   she did not require any restrictions due to humidity or noise; she
 5   needed to avoid concentrated exposure to extreme heat, avoid even
 6   moderate exposure to extreme cold and wetness, and avoid all
 7   exposure to fumes, odors, dusts, gasses, and poor ventilation and
 8   hazards, including machinery and heights. (Id.).                Finally, Dr.
 9   Harris opined that Plaintiff would be absent from work more than
10   three times a month due to her impairments or treatment.                (Id.).
11

12           2.     The ALJ’s Findings
13

14           The ALJ gave little weight to Dr. Harris’ opinion.         (AR 110).
15   The ALJ noted that Dr. Harris’ opinion was “not supported by a
16   narrative to detail the basis behind the extreme limitations,” and
17   he found that Dr. Harris’ treatment notes did “not support the
18   extreme limitations” he opined.         (Id.).     The ALJ further cited to
19   a treatment note reflecting resolution of Plaintiff’s arm symptoms.
20   (Id.).       Although not specifically identified by the ALJ as a basis
21   for rejecting the opinion, Dr. Harris’ opinion was contradicted by
22   the   opinions      of   the   consultative    examiner   and   state    agency
23   reviewing physicians.          (See id.).     Thus, the ALJ was required to
24   state specific and legitimate reasons, supported by substantial
25   evidence, for rejecting Dr. Harris’ opinion.          See Trevizo, 871 F.3d
26   at 675.
27

28

                                            9
Case 5:20-cv-00139-AS Document 20 Filed 01/25/21 Page 10 of 15 Page ID #:908



 1              a.    Check-box Form
 2

 3         As an initial matter, the ALJ correctly noted that Dr. Harris’
 4   opinion, which was completed as a check-box form, did not include
 5   any narrative detail or explanation for the diagnoses and clinical
 6   findings underlying his assessments.         An ALJ may properly discount
 7   a treating physician’s opinion that is “conclusory, brief, and
 8   unsupported by the record as a whole.”         Batson v. Comm’r, 359 F.3d
 9   1190, 1195 (9th Cir. 2004). Indeed, an ALJ may “permissibly reject[
10   ] . . . check-off reports that [do] not contain any explanation of
11   the bases of their conclusions.”          Crane v. Shalala, 76 F.3d 251,
12   253 (9th Cir. 1996).     Where a treating physician’s opinion is in a
13   check-box form that is supported by the physician’s experience with
14   the plaintiff and the medical record, however, it is “entitled to
15   weight that an otherwise unsupported and unexplained check-box form
16   would not merit.”     Garrison, 759 F.3d at 1013; see also Esparza v.
17   Colvin, 631 F. App’x 460, 462 (9th Cir. 2015) (“Although the
18   treating   physician’s    opinions    were   in   the   form   of   check-box
19   questionnaires, that is not a proper basis for rejecting an opinion
20   supported by treatment notes.”).
21

22         Here, the ALJ’s finding was supported by substantial evidence.
23   Dr. Harris had an extensive history of treating Plaintiff, and
24   Plaintiff’s medical record contains treatment notes from both Dr.
25   Harris and other specialists at Cedars-Sinai documenting her many
26   physical impairments, including diabetes and rheumatoid arthritis,
27   but the medical record largely does not support Dr. Harris’ opinion
28   regarding Plaintiff’s limitations.           Notably, there is no record

                                          10
Case 5:20-cv-00139-AS Document 20 Filed 01/25/21 Page 11 of 15 Page ID #:909



 1   support for Dr. Harris’ restrictions regarding Plaintiff’s ability
 2   to sit, stand/walk, and lay down during an eight-hour workday and
 3   her need to miss three or more workdays per month due to her
 4   impairments.        Plaintiff    argues   that   Dr.   Harris’    opinion   is
 5   supported by clinical findings from a nuclear medicine bone scan
 6   and   MRI    indicating   moderate    increased    activity      in   multiple
 7   peripheral    joints    consistent   with   degenerative      disc    disease,
 8   degenerative changes in her lumbosacral joint and her lumbar spine,
 9   left paracentral disc herniation with annular tear that encroaches
10   on the descending left S1 nerve root, and spinal stenosis from L2-
11   3 through L5-S1.       (Joint Stip. at 11).        Although these records
12   indicate that Plaintiff had rheumatoid arthritis and degenerative
13   disc disease of the lumbar spine, which the ALJ found to be severe
14   impairments, Plaintiff does not explain how these records support
15   the significant limitations assessed by Dr. Harris.
16

17         The Court finds that the conclusory nature of Dr. Harris’
18   opinion and absence of record support is a specific and legitimate
19   reason supported by substantial evidence to discount Dr. Harris’
20   medical source statement.
21

22                b.    Inconsistent Treatment Notes
23

24         The ALJ further rejected Dr. Harris’ opinion because it was
25   inconsistent with his treatment notes about Plaintiff’s rheumatoid
26   arthritis.        (AR 110).     An ALJ may properly reject a treating
27   physician’s opinion that is not supported by his treatment notes.
28   See Connett v. Barnhart, 340 F.3d 871, 875 (9th Cir. 2003)(“We hold

                                          11
Case 5:20-cv-00139-AS Document 20 Filed 01/25/21 Page 12 of 15 Page ID #:910



 1   that    the    ALJ    properly       found    that    [the    treating         physician’s]
 2   extensive conclusions regarding [the claimant’s] limitations are
 3   not supported by his own treatment notes.”); see also Bayliss v.
 4   Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (ALJ’s rejection of
 5   the treating physician’s opinion was proper because the physician’s
 6   own clinical notes contradicted his opinion).
 7

 8          The    ALJ    noted   that     Dr.    Harris    reported      that      Plaintiff’s
 9   rheumatoid arthritis was in “clinical remission” in a January 2018
10   treatment note, (AR 110, 682), and the record does not indicate
11   any    further       discussion      by     Dr.    Harris    about       the    status     of
12   Plaintiff’s rheumatoid arthritis.                    (See AR 687-89, 696-97).             To
13   the    extent    that      Dr.     Harris    relied    on    Plaintiff’s        rheumatoid
14   arthritis in determining Plaintiff’s functional limitations – which
15   the parties do not disagree about – his January 2018 treatment note
16   about Plaintiff’s rheumatoid arthritis was inconsistent with his
17   opinion assessing significant limitations.
18

19          Plaintiff contends that her rheumatoid arthritis was not in
20   remission      at    the    time    Dr.     Harris    rendered     his    November       2018
21   opinion, and therefore there was no inconsistency between his
22   treatment notes and opinion.                (Joint Stip. at 7-9).          This argument
23   fails.       In July 2018, Plaintiff reported to Dr. Gopika Miller, a
24   rheumatologist, that she was having a flare-up of her rheumatoid
25   arthritis symptoms, including swelling of her hand joints and
26   ankles,       morning      stiffness,       exhaustion,      and     increased      asthma
27   attacks.       (AR 689-90).         Dr. Miller’s treatment notes reflect that
28   Plaintiff received an injection and medication to help treat the

                                                   12
Case 5:20-cv-00139-AS Document 20 Filed 01/25/21 Page 13 of 15 Page ID #:911



 1   flare-up, after which Plaintiff reported feeling better and showed
 2   improvement in her symptoms.        (AR 695-96, 699, 704).       Dr. Miller’s
 3   treatment      notes   reflect   that   Plaintiff’s    rheumatoid      arthritis
 4   flare-up had improved with treatment by October 2018, over a month
 5   before Dr. Harris’ opinion.         (See AR 696, 699, 704).            Thus, Dr.
 6   Miller’s treatment notes about Plaintiff’s improved rheumatoid
 7   arthritis flare-up do not resolve any inconsistency between Dr.
 8   Harris’ treatment notes and his opinion, and the ALJ’s finding was
 9   supported by substantial evidence.
10

11               c.     Inconsistent with the Medical Record
12

13         Finally, in rejecting Dr. Harris’ opinion, the ALJ appears to
14   discuss   an     inconsistency   between     Dr.   Harris’   opinion    and   the
15   medical record regarding improvement in Plaintiff’s arm symptoms.7
16   (AR 110). An ALJ may properly reject a treating physician’s opinion
17   where the opinion is inconsistent with the medical record.                    See
18   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (ALJ may
19   reject a treating physician’s opinion that is inconsistent with
20   other medical evidence, including the physician’s own treatment
21   notes); Batson, 359 F.3d at 1195 (ALJ may discredit treating
22

23        7    The ALJ does not explain his reasoning behind this
     citation to the medical record. (See AR 110). However, the ALJ
24   reviewed Plaintiff’s medical record prior to discussing evidence
     of her improved arm symptoms in his assessment of Dr. Harris’
25   opinion, which, as the ALJ noted, included manipulative
     limitations. (AR 109-10). Thus, the Court can reasonably infer
26   that the ALJ found Dr. Harris’ opinion to be inconsistent with
     Plaintiff’s medical record. See Molina v. Astrue, 674 F.3d 1104,
27   1121 (9th Cir. 2012) (“Even when an agency explains its decision
     with less than ideal clarity, we must uphold it if the agency’s
28   path may reasonably be discerned.”) (internal quotations omitted).


                                             13
Case 5:20-cv-00139-AS Document 20 Filed 01/25/21 Page 14 of 15 Page ID #:912



 1   physician’s opinion that is unsupported by the record as a whole
 2   or by objective medical findings).
 3

 4           Here,   the   ALJ   noted   that    Plaintiff    reported      a   “complete
 5   resolution       of   her   arm   symptoms”     following   a    “C4-C7    anterior
 6   cervical discectomy and fusion.”                (AR 110).        Specifically, in
 7   November 2017, Plaintiff told a rheumatologist, Dr. Jana Posalski,
 8   that she “almost has had complete resolution of her arm symptoms”
 9   after her cervical spine surgery. (AR 675). Following this report,
10   Plaintiff’s medical record does not reflect any significant issues
11   with her upper extremities.            At most, the record indicates that
12   Plaintiff had an already-scheduled surgery on her right shoulder
13   in November 2017 that appears to have gone well, and she had
14   swelling of her hand joints due to her rheumatoid arthritis flare-
15   up which improved with treatment by October 2018.                   (AR 678, 690,
16   699).    Indeed, after Plaintiff reported near resolution of her arm
17   symptoms, Dr. Harris’ only mention of Plaintiff’s upper extremities
18   was to indicate that she felt “less pain” in her right shoulder
19   and she was positive for a tremor.              (AR 680, 697).      Nevertheless,
20   Dr. Harris opined, in November 2018, that Plaintiff’s ability to
21   reach, handle, finger, feel, and push and pull would be affected
22   by her impairment.          (AR 823).       Thus, Dr. Harris’ assessment of
23   Plaintiff’s upper extremity limitations is not consistent with the
24   medical record reflecting overall resolution of Plaintiff’s arm
25   symptoms,       and   the   ALJ’s   finding     is   supported    by   substantial
26   evidence.
27

28

                                                14
Case 5:20-cv-00139-AS Document 20 Filed 01/25/21 Page 15 of 15 Page ID #:913



 1          Accordingly, the ALJ provided specific and legitimate reasons
 2   supported   by   substantial    evidence    for   rejecting   Dr.   Harris’
 3   opinion, and Plaintiff has not shown error.
 4

 5                                   CONCLUSION
 6

 7         For the foregoing reasons, the decision of the Commissioner
 8   is AFFIRMED.
 9
           LET JUDGMENT BE ENTERED ACCORDINGLY.
10

11

12   Dated: January 25, 2021
13

14                                             ______________/s/_____________
                                                         ALKA SAGAR
15                                             UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                          15
